EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Bell (reg. no. 66,161) on May 3, 2021.

In light of the discussion with Mr. Bell and the previous Examiner’s Amendment dated 04/28/2021, the application has been further amended as follows: 

IN THE CLAIMS:
	Claim 1 has been further amended to replace the term “the entrance opening” in the fifth line of the last paragraph of the claim with the term “the access opening” to use consistent 
--Claim 1 (amended) A hot foil stamping device including:
a mobile window apparatus comprising: 
at least one first window portion movable in a first direction; 
at least one second window portion movable in a second direction different from the first direction; and 
an actuating means configured to move the first window portion and the second window portion, respectively; 
wherein said actuating means moves said first window portion and said second window portion between a closed position and an open position, in said open position, said first window portion and said second window portion being spaced apart from each other to form an access opening, and in said closed position, the first window portion and the second window portion are close to each other so as to shield the access opening and to keep a gap between the first window portion and the second window portion for passing through a foil material for processing.--

Additionally, claim 8 has been further amended as follows to correct an oversight made by the Examiner when preparing the previous Examiner’s Amendment.

--Claim 8 (amended) The hot foil stamping device including the mobile window apparatus of claim 5, wherein the actuator comprises: 

wherein the linkage mechanism comprises:
a first cable having a first end connected to the first window portion and a second end connected to the second window portion; and 
a first pulley around which the first cable is wound.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
May 4, 2021